internal_revenue_service number release date index number --------------------------- ---------------------- --------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number -------------------- refer reply to cc fip b01 plr-154156-06 date date -------------------------- ------------------ ---------------------- legend taxpayer ------------------------ ---------------------------------------------------- ------------------------------------------- ---------------------------------------------------- accountant date date date date date date 6_month year year year ----------------------- ----------------------- ------------------ ------------ ------- ------- ------- -------------------------- -- ------- --------------- this is in response to your letter requesting an extension of time under section plr-154156-06 year x y dear -------------------------- of the procedure and administration regulations to make an election under sec_475 of the internal_revenue_code code to use the mark-to-market method_of_accounting beginning with year taxpayer uses a calendar_year in preparing his federal_income_tax returns taxpayer represents he became a trader in securities in year and remained a trader in year accountant had been retained to prepare taxpayer’s returns for year year and year taxpayer’s year return was filed date without using the mark-to-market method_of_accounting when taxpayer filed his year tax_return he had no personal knowledge of the availability of the election under sec_475 and was not advised thereof by accountant however taxpayer did sustain a loss of dollar_figurex between date and date the due_date of the sec_475 election for year was date accountant who filed an amended year tax_return using the mark-to-market method_of_accounting the amended_return was filed on date but was rejected by the internal_revenue_service due to the expiration of the statute_of_limitations accountant claiming that accountant should have advised taxpayer of the availability of the sec_475 election the case settled and was dismissed with prejudice law and analysis upon learning of the election under sec_475 taxpayer hired another in month of year taxpayer filed a complaint for malpractice against sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with such trade_or_business see sec_475 sec_7805 provides that except to the extent otherwise provided by the code any 1we are treating taxpayer as a trader in securities solely for purposes of this ruling we have not considered and therefore express no opinion whether taxpayer qualifies as a trader in securities plr-154156-06 election shall be made at such time and in such manner as the secretary shall prescribe on date the internal_revenue_service published revproc_99_17 1999_1_cb_503 section superseded by revproc_99_49 1999_2_cb_725 which was clarified modified amplified and superseded by revproc_2002_9 c b revproc_99_17 provides the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 sec_5 of revproc_99_17 provides in relevant part that taxpayers other than a taxpayer for which no federal_income_tax return was required to be filed for the taxable_year immediately preceding the election_year make an election under sec_475 for a tax_year beginning on or after date by filing a statement no later than the due_date without regard to extensions of the original federal_income_tax return for the taxable_year immediately preceding the election_year the statement must be attached to either that return or to a request for an extension of time to file that return section dollar_figure of revproc_99_17 the statement must describe the election being made the first taxable_year for which the election is effective and the trade_or_business for which the election is made section dollar_figure of revproc_99_17 sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election a method_of_accounting for securities subject_to the election is impermissible unless the method is in accordance with sec_475 and the regulations thereunder if an electing trader’s method_of_accounting for its taxable_year immediately proceeding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election thus a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method section dollar_figure of revproc_99_17 provides that a taxpayer that changes its method_of_accounting pursuant to revproc_99_17 must take into account the net amount of the sec_481 adjustment sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-154156-06 sec_301_9100-3 through c ii set forth rules that the service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced by granting an extension of time except in unusual and compelling circumstances if the accounting_method regulatory election is subject_to the procedure described in sec_1_446-1 requiring the advance written consent of the commissioner or if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made as noted above sec_4 of revproc_99_17 states that the election under sec_475 determines the method_of_accounting an electing trader is required to use for federal_income_tax purposes for securities subject_to the election if an electing trader’s method_of_accounting for its taxable_year immediately proceeding the election_year is inconsistent with sec_475 the taxpayer is required to change its method_of_accounting to comply with its election a taxpayer that makes a sec_475 election but fails to change its method_of_accounting to comply with that election is using an impermissible method because the election is integrally related to the change in accounting_method to mark-to-market it is an accounting_method regulatory election subject_to sec_301_9100-3 revproc_2002_9 provides procedures by which a taxpayer may obtain automatic consent to change to the mark-to-market accounting_method however the plr-154156-06 automatic change applies to a taxpayer only if the taxpayer has made a valid election under sec_475 and is required to change its method_of_accounting to comply with the election section 10a a i of the appendix to revproc_2002_9 taxpayer requests an extension of time to make an accounting_method regulatory election that is subject_to the provisions of sec_301_9100-3 relief under this section of the regulations will only be granted when a taxpayer provides evidence satisfactory to the commissioner that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the taxpayer is deemed to have not acted reasonably and in good_faith under such circumstances sec_301_9100-3 provides that the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight without such proof the taxpayer is deemed to have not acted reasonable or in good_faith in 126_tc_279 the court held that the petitioner was entitled to an extension of time to file a sec_475 election pursuant to sec_301_9100-3 the court recognized in general that a taxpayer must establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government the court focused on the definition of reasonableness and good_faith contained in sec_301_9100-3 sec_301_9100-3 provides three exceptions to this definition the third exception provides a taxpayer will be deemed not to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief in vines the petitioner made no trades and held no securities between the date the election to use the mark-to-market method_of_accounting was due and the date he filed his request for relief the tax_court concluded there was not hindsight in this case taxpayer continued to trade and hold securities after the election was due since taxpayer did not file his request for relief until date he had the benefit of over y years of hindsight he would not otherwise have had to review and consider the results of his securities trading transactions and whether he would benefit by making the election specifically had taxpayer made a timely election by date he would not have had the benefit of knowing the results of his security transactions after that date and he would not have had this time to act on that knowledge therefore taxpayer has failed to demonstrate that his decision to seek relief did not involve hindsight and in accordance with sec_301_9100-3 taxpayer is deemed to have not acted reasonably or in good_faith based on the facts and representations submitted we conclude that taxpayer has not satisfied the requirements for our granting a reasonable extension of time to make an election under sec_475 to use the mark-to-market method_of_accounting specifically taxpayer has failed to demonstrate he acted reasonably and in good_faith conclusion plr-154156-06 taxpayer’s request for an extension of time to make the sec_475 election for year is denied because taxpayer’s request for relief is denied pursuant to sec_301_9100-3 for lack of reasonable action and good_faith we will not consider other reasons why relief may have been denied no opinion is expressed as to the tax treatment of the transaction under the in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 of provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically set forth by the above ruling the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative cc _________________________ elizabeth a handler chief branch office of associate chief_counsel financial institutions products sincerely yours
